Title: General Orders, 5 September 1780
From: Washington, George
To: 


                        

                            Head Quarters Steenrapia Tuesday Septemr 5th 1780
                            Parole Palmyra
                            Countersigns Palm, Prague
                        
                        Watchword Espontoon
                        For the Day Tomorrow
                        Brigadier General Glover
                        Colonel Bradford
                        Lieutenant Colonel Robinson
                        Brigade Major Ross
                        The Troop to beat at seven ô clock and the Guards to be on the Grand Parade at eight precisely ’till further
                            orders.
                        The General Court Martial where of Colonel Wyllys is President to assemble tomorrow morning nine ô clock at
                            the President’s Markee.
                        The Honorable the Congress have been pleased to pass the following Resolutions—which have lately come to hand
                        In Congress August 12th 1780
                        Congress took into Consideration the report of the Committee on the Memorial of the General Officers;
                            whereupon.
                        Resolved That the said General Officers be informed that Congress have at no time been unmindful of the
                            Military Virtues which have distinguished the Army of the United States through the course of this War and that it has
                            been constantly one of the principal objects of their Care not only to provide for the Health and Comfort of the Army but
                            to gratify their reasonable desires as far as the public Exigencies would admit.
                        that patience and self denial fortitude and perserverance and the cheerful sacrifice of time health and
                            fortune are necessary Virtues which both the Citizen and soldier are called to exercise while struggling for the Libertys
                            of their Country; and that moderation frugality and Temperance must be among the chief supports as well as the brighest
                            ornaments of that kind of civil Government which is Wisely instituted by the several states in this union.
                        That it has been recommended to the several States to make compensation to the officers and Soldiers to them
                            respectively belonging, for the depreciation of their pay and that Congress will take speedy measures for liquidating and
                            paying what is due on that Account to officers and soldiers who do not belong to the quota of any State.
                        That from and after the 1st day of August 1780 the Army shall be intitled to receive their pay as stated 
                            before the first day of January 1777 in the new bills emitted pursuant to a resolution of Congress of the 18th day of March
                            last.
                        That the officers shall hereafter be allowed five dollars per month in the said new bills for each retained
                            ration.
                        That the Board of War be directed to report to Congress a List of the officers not belonging to the quota of
                            any state with an account of the Balance due to each to make their pay good for past services agreeably to the
                            resolution of the 10th day of April last.
                        That such of the states as have not made compensation to their officers and Soldiers agreeably to the
                            recommendation of the 17th of August 1779 be and they are hereby requested to do it as soon as possible.
                        That the provison for granting lands by the resolution of the  16th of September 1776 be and is hereby extended to
                            the General officers in the following proportion to vizt.
                         To a Major General Eleven hundred acres.
                         To a Brigadier General Eight hundred and fifty acres.
                        That the officers of the Army be furnished as soon as possible with two months Pay on Account to relieve
                            their present wants mentioned in the Memorial.
                        Ordered that the remainder of the Report be recommitted.
                        In Congress August 24th 1780
                        Resolved That the officers of the Line of the Army commanding Corps, when in Camp be allowed to draw so
                            many of the rations of provisions heretofore withheld as the Commander in Chief or the Commander of a seperate Army shall
                            think necessary but that no Provision be issued for back rations not drawn on the days they become due.
                        That if it shall appear that the subsistence money allowed to officers in lieu of the rations withheld is
                            not equal to the cost of the rations the deficiency shall hereafter be made up to them.
                        That the resolution of the 15th  of May 1778 granting halfpay for seven years to the Officers of the Army
                            who should continue in the service to the End of the War be extended to the Widows of those officers who have died or
                            shall hereafter die in the service to commence from the time of such officers death and Continue for the Term of seven
                            years; or if there be no Widow, or in case of her death or intermarriage the said half pay be given to the Orphan
                            Children of the officer dying as aforesaid if he shall have left any and that it be recommended to the Legislatures of
                            the respective states to which such officers belong to make provision for paying the same on Account of the United
                            States.
                         That the restricting Clause in the resolution of the 15th of May 1778 Granting half pay to the officers for
                            seven years expressed in these words (vizt) "And not hold any Office of Profit under these States, or any of them," be
                            and hereby is repealed.
                        August 25th Resolved That the Half Pay of General Officers be proportioned to their Pay.
                    